Case 8:21-cv-00255-WFJ-JSS Document 11 Filed 03/16/21 Page 1 of 2 PageID 30




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

ELIZABETH MCDOUGALL,

       Plaintiff,

v.                                                        CASE NO. 8:21-cv-255-WFJ-JSS

MESACO ENTERPRISES, INC.,

     Defendant.
__________________________________/

                                           ORDER

       Before the Court is Plaintiff’s motion to strike Defendant’s answer (Dkt. 10).

Upon consideration, the Court grants the relief requested.

       Defendant is a corporation which must be represented by counsel and cannot

proceed pro se. See Local R. 2.02(b)(2), M.D. Fla. (“A party, other than a natural

person, can appear through the lawyer only.”). 1 Plaintiff contends Defendant’s

answer (Dkt. 9) is signed by the owner of the Defendant corporation, “who is not a

Florida-licensed attorney” or licensed to practice before the Middle District. Dkt.

10 at 2. Plaintiff requests the answer be stricken and Defendant be required to

appear through an attorney. See Colony Ins. Co. v. Total Contr. & Roofing, Inc.,



1
 See also Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985) (noting that “even
where the person seeking to represent the corporation is its president and major stockholder,” the
corporation must secure its own counsel).
Case 8:21-cv-00255-WFJ-JSS Document 11 Filed 03/16/21 Page 2 of 2 PageID 31




No. 10-23091-Civ, 2010 WL 5093663, at *3 (S.D. Fla. Dec. 8, 2010) (striking

corporation’s pro se answer and citing Palazzo v. Gulf Oil Corp., 764 F.2d 1381,

1385 (11th Cir. 1985)).

      Based on the well-settled law, Plaintiff’s motion (Dkt. 10) is granted.

Defendant shall obtain counsel and file its answer through said counsel on or

before April 6, 2021. Defendant is put on notice that failure to timely obtain

counsel and file the answer will result in Defendant being subject to a default upon

appropriate motion. Until such time as counsel files a notice of appearance, all

future pleadings, notices, and orders, including a copy of this order, shall be served

on Defendant at the following address: Mesaco Enterprises, Inc. c/o Roman Mesa,

Registered Agent, 8121 Lutz Lake Fern Road, Odessa, Florida 33556. The Clerk

is directed to strike the answer.

      DONE AND ORDERED at Tampa, Florida, on March 16, 2021.




COPIES FURNISHED TO:
Counsel of Record
Mesaco Enterprises, Inc. c/o Roman Mesa, Registered Agent, 8121 Lutz Lake Fern
Road, Odessa, FL 33556




                                          2
